Mr. Justice Aldrey
delivered the opinion of the Court.
This is an appeal taken by Pedro T. Aponte from a judgment of conviction, and the first error assigned by him is that the facts stated in the complaint do not constitute the offense of slander of which he has been convicted.
In his argument under this assignment the appellant omits important words of the complaint, which in its pertinent part reads as follows:
“That about 5 p. m. on June 14, 1928, and in the public square of Santa Isabel, in the municipal judicial district of Santa Isabel, Salinas, Puerto Rico, then and there, the defendant Pedro T. Aponte, publicly and maliciously, said aloud: ‘This justice of the peace, Angel Torres, has been given some cash and has sold himself to the Alliance Party (alicmcistas) and that is why he keeps the court closed the whole day so that we, socialists, may not file affidavits in favor ■of the challenged voters in this electoral campaign.”
If the above facts are true, and we must consider them now as true, they constitute the offense charged, because the defendant’s statement to several persons that Justice of the Peace Angel Torres, had sold himself to the “alicmcistas” (a political party) and that this was the cause of his doing ■certain things, imputes to that official the commission of the crime of bribery.
The other error assigned is that the judgment is contrary to the law and the evidence.
The witnesses for the prosecution testified,"'although not ■exactly in the same words yet to the same effect, that the ■defendant had told several persons that the justice had *314received money from the “alicmcistas’ ’ to keep the court closed for the purpose of preventing the filing of affidavits. That evidence was believed by the conrt and it is sufficient to support a judgment of conviction. The defendant sought to establish an alibi by evidence to the effect that at the time stated in the information the defendant was in the country,, and not in the town of Santa Isabel; but according to the testimony of one of his own witnesses he was in town at that time. He also tried to show that from an investigation made it had been proved that the court remained closed at a time when it should have been open; but such an investigation had no reference to the act imputed by the appellant to the justice of receiving money to keep the court closed.
The judgment appealed from must be affirmed.